Exhibit 10.8


AMENDMENT NO. 2 TO CHANGE IN CONTROL, CONFIDENTIALITY, AND NON-COMPETE AGREEMENT


This Amendment is made as of June 25, 2008 (the “Effective Date”) between
Stephen J. Mauger (“Executive”), Greater Community Bank (the “Bank”), a New
Jersey banking corporation, and Greater Community Bancorp (“GCB”), a New Jersey
business corporation (hereinafter collectively referred to as “the Company”).


RECITALS


WHEREAS, Executive and the Company are parties to a Change in Control,
Confidentiality, and Non-Compete Agreement (the “Agreement”) dated November 13,
2007, as amended on May 7, 2008; and


WHEREAS, the parties desire to amend the Agreement in order to comply with
Internal Revenue Code Section 409A and the applicable federal regulations
thereto;


WHEREAS, GCB has entered into an agreement and plan of merger with Valley
National Bancorp ("Valley") dated March 19, 2008 pursuant to which GCB will
merge into Valley (the "Merger"); and


WHEREAS, GCB and Valley wish to provide a payment to Employee upon the Merger in
satisfaction of Bank's obligations under the Agreement.


NOW, THEREFORE, it is agreed as follows:


1.           The first sentence of Section 2(e) of the Agreement is replaced
with the following sentence:


(e)           Voluntary Termination After Change in Control.  Notwithstanding
any other provision of this Agreement to the contrary, the Executive may
voluntarily terminate his employment under this Agreement by December 31 of the
year in which a Change in Control of GCB or the Bank occurs if “Good Reason” for
such termination exists that is not corrected within 30 days following written
notice thereof to the Company by the Executive, such notice to state with
specificity the basis upon which Good Reason exists and to be provided to the
Company within 30 days from the date of the change that constitutes Good Reason.


2.           The following new paragraph is added to the end of Section 2(e) of
the Agreement:


It is intended that (A) each payment or installment of payments provided under
this Section 2 is a separate “payment” for purposes of Code Section 409A and (B)
that the payments satisfy, to the greatest extent possible, the exemptions from
the application
 
 
 
 

--------------------------------------------------------------------------------

 
 
of Code Section 409A, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding short-term deferrals) and 1.409A-1(b)(9)(iii)
(regarding the two-times, two year exception).
 
3.           Upon the merger of GCB into Valley, GCB shall pay Employee a lump
sum payment of $210,000.


4.           Upon payment of the amount pursuant to Section 3 above and the
stay-on bonus provided in Section 2.g. of the amended Agreement, GCB and Valley
shall have no further obligations to Employee under the Agreement.


IN WITNESS WHEREOF the parties have executed this Amendment as of the Effective
Date.

 
EXECUTIVE
 
GREATER COMMUNITY BANCORP
       
/s/ Stephen J. Mauger
 
By:
/s/ Anthony M. Bruno
Stephen J. Mauger
   
Anthony M. Bruno
Senior Vice President,
   
Chairman, President, and
Treasurer and Chief Financial
   
Chief Executive Officer
Officer
                 
GREATER COMMUNITY BANK
           
By:
/s/ Anthony M. Bruno
     
Anthony M. Bruno
     
Chairman, President, and
     
Chief Executive Officer